FILE COPY




                              IN THE SUPREME COURT OF TEXAS
                                        -- -- -- --


NO. 15-0551

 NEXION HEALTH AT GARLAND,
 INC. D/B/A PLEASANT VALLEY
 HEALTHCARE AND                                  §
 REHABILITATION CENTER                           §
                                                                                 Dallas County,
 v.                                              §
 CHRISTINE TOWNSEND,                             §
                                                                                   5th District.
 INDIVIDUALLY AND AS THE                         §
 PERSONAL REPRESENTATIVE                         §
 ON BEHALF OF THE ESTATE OF
 ROSALINDA SAGER




                                                                                 October 9, 2015

        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.


                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
        It is further ordered that petitioner, NEXION HEALTH AT GARLAND, INC. D/B/A
 PLEASANT VALLEY HEALTHCARE AND REHABILITATION CENTER, pay all costs
 incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 19th day of November, 2015.


                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk